Citation Nr: 1402087	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to February 18, 2009, for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1976 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 50 percent rating effective February 18, 2009. 

The Veteran testified at an October 2013 Central Office hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection for PTSD which was received by the RO on May 31, 2007.

2.  Service connection for PTSD was denied in a February 2008 rating decision issued on March 4, 2008, on the basis that there was no current diagnosis of PTSD and no verified stressor event.

3.  A statement received on February 18, 2009 from the Veteran, in which she requested reconsideration of the rating decision issued on March 4, 2008, contained detailed stressor descriptions, as well as a letter from the Biloxi Vet Center which reflects a diagnosis and treatment for PTSD; this evidence was not created at the time of the rating decision and not previously considered by agency decision makers; accordingly, the rating decision did not become final.


CONCLUSION OF LAW

The criteria for an earlier effective date of May 31, 2007, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial effective date following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's private medical records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  The Veteran was afforded VA examinations in September 2009, August 2011, October 2012, and January 2013; the examiners reviewed the file and considered a factually accurate history, and made all required clinical findings.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issue being decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran is seeking an effective date prior to February 18, 2009 for the grant of service connection for PTSD.  She contends that the effective date should be January 29, 2007, the date of filing of her original claim for compensation benefits.

Applicable regulations provide that the effective date for a grant of compensation benefits will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  No special case, as with claims received within one year of separation from service, applies. 38 C.F.R. § 3.400.    

Until the expiration of the one year period following a decision, the decision is not final and must be considered pending.  38 C.F.R. § 20.302.  A Veteran has a right to consideration of all relevant evidence submitted in connection with her claim.  38 C.F.R. § 3.103(d).  Regulations provide that where new and material evidence is received within one year of a decision, the newly submitted evidence must be considered as part of the pending claim.  38 C.F.R. § 3.156(b).  

The Veteran submitted a claim for service connection for PTSD received on May 31, 2007.  The Veteran had requested her previous claim received on January 29, 2007 be amended to include a claim for PTSD.  However, the January 29, 2007 claim did not include a claim for a psychiatric disability, and the evidence does not show that any other claims, either informal or formal, seeking service connection for a psychiatric disorder were received prior to May 31, 2007.  Therefore, the date of claim for service connection for PTSD is May 31, 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

A February 2008 rating decision issued on March 4, 2008, denied service connection for PTSD, on the basis that there was a lack of exposure to stressors in service, and a post-service diagnosis of PTSD.  Subsequently, a letter from the Veteran was received by the RO in February 18, 2009.  The Veteran's letter began by saying "I request that you reconsider the following items in my disability claim."  
The letter included detailed descriptions of stressor incidents regarding suffering sexual trauma in service, along with a letter from the Biloxi Vet Center dated January 2009, which reflected a diagnosis of PTSD, and detailed the Veteran's treatment for PTSD.  The Biloxi Vet Center letter also noted that the Veteran had been treated at the Alexandria Vet Center since April 2007 for psychiatric disabilities and described incidents regarding the Veteran having suffered sexual trauma and harassment in service.  

The evidence submitted by the Veteran on February 18, 2009, consisting of incidents of sexual trauma and harassment in service, and the letter from the Biloxi Vet Center are new and material; the evidence was not created at the time of the February 2008 rating decision, and was not considered by agency decision makers.  Further, the Veteran's February 18, 2009 correspondence was received within the applicable one year period, which starts at the mailing of the notice of the rating decision, not the date of the rating decision; in this case, March 4, 2008.  Thus, the February 2008 rating decision did not become final.  Therefore, the evidence submitted by the Veteran is considered part of the pending original claim received on May 31, 2007.  38 C.F.R. § 3.156(b).   As stated above, 38 C.F.R. § 3.400 provides that the effective date for a grant of benefits based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, entitlement arose with the treatment for psychiatric disabilities in April 2007.  As the date of receipt of the original claim, May 31, 2007, is later than the date entitlement arose, the date of receipt controls in assignment of the effective date of the grant of service connection in this case.  38 C.F.R. § 3.400(b)(2)(ii).  
Accordingly, the grant of service connection for PTSD arises out of the original claim filed by the Veteran in May 2007.  The effective date assigned must reflect receipt of that claim, and an earlier effective date of May 31, 2007, is warranted.


ORDER

An earlier effective date of May 31, 2007, for the grant of service connection for PTSD is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


